Beed, J.,
delivered the opinion of the court.
This is a suit brought in the chancery court by the appellees, beneficiaries in an insurance policy issued by appellant, Independent Order of Sons and Daughters of Jacob of America, a fraternal order incorporated and doing business under the laws of this state, on the life of Annie Eankin, to recover the amount owing under the terms of the policy. . Appellant, in its answer to appellees ’ bill, set up as defense that Annie Eankin had forfeited her membership and her certificate of policy in the order by failing to pay assesments due, and had died without having been reinstated.
The evidence shows that these assessments had. not been paid for five months before her- death. Section 2, article 6, of the constitution and by-laws of the order, which were made exhibit to the answer, is as follows:
“Any member who owes three months’ dues, or fails to pay any assessment on or by date it is due, or fails to pay any Supreme or Grand Lodge tax when due, or fails to pay any fine in thirty days after imposed, or fails to pay any tax of his or her lodge when due, is nonfinancial and suspended from the order.”
*306Section 9, article 11, of tlie constitution and by-laws, reads as follows:
“A member permitting himself or herself to become nonfinancial and suspended or expelled, forfeits his or her membership in the order, and dying shall not have •paid by the order because of his or her death a death benefiit or any other kind of benefit. ’ ’
It is contended by the appellees that there should have been no forfeiture of membership or of the certificate, because Annie Nankin was sick during the months when the assessments were not paid; that she was entitled' to sick benefit in amounts more than enough to meet her assessments; and that under the custom of the lodge of which she was a member she was entitled to have such benefits, ás far as was necessary, applied to the payment of such assessments.
We find that the constitution and by-laws set forth fully what shall be done by the lodge in the application of amounts due under an allowance of sick benefits to .the payment of assessments. Section 1, article 4, reads:
“Every lodge may care and provide for its sick members who áre financial and needy. If an assessment, monthly dues, or taxation is due of a member who is sick and receiving aid from his or her lodge, the scribe shall deduct the same; from the amount given to said member, and the sick committee shall notify sick member of the same.”
From the laws of the order it appears that no fixed allowance is made for a sick member. Such allowance is made by vote of the lodge by ballot. Section 2 of article 4 reads:
“No lodge shall have any fixed allowance for any period of sickness of a member. If any member is allowed a sick benefit, it shall be done by vote taken by ballot. ’ ’
It is shown in the evidence that an allowance of one dollar was made for Annie Nankin in the early part of December, 1911, and that she was never paid the amount *307It is further shown that thereafter her case was repeatedly reported to the lodge, notice being given of her illness each month, and that the lodge refused to make her any allowance. This case is controlled by the decision of the court in the case of I. O. S. and D. of J. of A. v. Moncrief, 96 Miss. 419, 50 So. 558. The following quotation which we make from the opinion in that case, delivered by Judge Mayes, will show the applicability of the holding therein as decisive of the case at bar:
“The excuse offered in the bill for the nonpayment of the dues is that Adaline Moncrief was sick, and because she was sick became entitled to a sick benefit, and that it was the duty of the lodge to pay the dues out of this sick benefit, sending to the sick member only the surplus, after retaining all dues that might be owing; but, when the constitution and by-laws are examined, it will be seen that the order does not' agree to pay to all parties who are sick a benefit. The lodge can provide a sick benefit for a sick member, but the lodge does not agree, absolutely, to allow every sick member a benefit; but a member becomes entitled to a benefit on two conditions, namely, that he is sick, and, secondly, after he is sick, that the lodge take further action and vote the member an allowance. . The lodge had made no allowance in this case, and it is expressly so alleged in the bill, and until the allowance had been made there was no obligation on the part of the lodge to pay anything. ’ ’ •
The chancellor decreed that appellees were entitled to recover. This was error.

Reversed and remanded.